    Case 6:20-cv-01985-ACC-EJK Document 1 Filed 10/26/20 Page 1 of 11 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA

                                        ORLANDO DIVISION

TORINA SHETLER,

        Plaintiff,

vs.

WAL-MART STORES EAST, LP,

      Defendant.
__________________________________/

               WAL-MART STORES EAST, L.P.’ S NOTICE OF REMOVAL

        Defendant WAL-MART STORES EAST, LP, (“WAL-MART”), pursuant to 28 U.S.C.

§§ 1332, 1441 and 1446(b)(3), and Rule 81(c) of the Federal Rules of Civil Procedure, hereby

removes to this Court the action filed in the Seventh Judicial Circuit Court in and for Volusia

County, Florida, Case No. 2020-30766-CICI, with full reservation of rights, exceptions and

defenses, and in support thereof states:

                                   I. FACTUAL BACKGROUND

        1.      On June 4, 2020, Plaintiff commenced this action by filing a Complaint against

Wal-Mart in the Seveventh Judicial Circuit Court in and for Volusia County, Florida. See Pl.’s

Compl., attached as Ex. “A.” 1

        2.      The initial Complaint was served on Wal-Mart on June 23, 2020. See Civil Action

Summons attached as Ex. “B.”




1
  Wal-Mart filed its Answer to Count I of Plaintiff’s Complaint (Negligence), but filed a Motion
to Dismiss Count II of the Complaint (Mode of Operation) on the basis that under Florida Law
there is no longer a viable cause of action for negligent mode of operation. Accordingly, Plaintiff
cannot maintain an action for negligent mode of operation against Wal-Mart.


                        150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
    Case 6:20-cv-01985-ACC-EJK Document 1 Filed 10/26/20 Page 2 of 11 PageID 2




        3.     Plaintiff is a resident of Daytona Beach, Florida, Volusia County. See Ex. “A” at

¶ 2.

        4.     As fully discussed in detail below, Wal-Mart is a Delaware limited partnership.

        5.     Plaintiff alleges a claim for negligence against Wal-Mart as a result of injuries she

allegedly sustained on August 18, 2019, when she allegedly slipped and fell on a liquid

substance at the Wal-Mart store located at 1590 Dunlawton Avenue, Port Orange, Volusia

County, Florida 32127. See Ex. “A” at ¶¶ 3-5.

        6.     Plaintiff further contends Wal-Mart negligently breached the duties owed to her

by, inter alia, failing to maintain its premises in a reasonably safe condition and to warn of perils

that she could not have discovered. See Ex. “A” at ¶¶ 8-10.

        7.     On September 24, 2020, Plaintiff served her Answers to Wal-Mart’s

Interrogatories in which she specifically itemized and detailed her past medical expenses, which

total approximately $28,601.42. 2 See Plaintiff’s Redacted Answers to Interrogatory No. 12,

attached as Ex. “C.”

        8.     On September 24, 2020, Plaintiff also served her responses to Wal-Mart’s

Request for Production, which included the production of Plaintiff’s medical records associated

with the treatment she received following her incident at Wal-Mart. Notably, the Plaintiff

produced records indicating she injured her low back, received treatment for her low back

injuries, and was advised by her treating surgeon that she would require low back surgery at a




2
  This number is a conservative total as the Plaintiff’s answers to Interrogatory No. 12 states that
the total past medical expenses in connection with her treatment at the following medical
facilities is currently unknown: (1) Integrity Medical Group LLC, (2) Dr. Luther St James III, (3)
Associates MD Medical Group. The total past medical expenses which Plaintiff disclosed (i.e.
$28,601.42) will increase once Wal-Mart receives production of the bills associated with
Plaintiff’s treatment of the Plaintiff at those medical facilities.
                                                      2

                        150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
 Case 6:20-cv-01985-ACC-EJK Document 1 Filed 10/26/20 Page 3 of 11 PageID 3




an estimated cost of $65,305.42. See Plaintiff’s Cost Estimate For Low Back Surgery Attached

as Ex. “D.”

        9.       Plaintiff’s Complaint is therefore removable based on diversity of citizenship of

the parties, and because the claimed amount in controversy is in excess of $75,000.00 exclusive

of interest, attorney’s fees, and costs.

        10.      Venue exists in the United States District Court for the Middle District of Florida

(Orlando Division), because the Seventh Judicial Circuit Court in and for Volusia County is

located in the Orlando Division of counties served by the Middle District of Florida, which is

located within the United States District Court for the Middle District of Florida.

        11.      Wal-Mart attaches hereto and makes a part of this notice a copy of the process,

pleadings, and other papers filed in the Seventh Judicial Circuit of the State of Florida in and for

Volusia County together with a docket sheet from the Clerk of the Court. See attached as Ex.

“E.”

        12.      Wal-Mart reserves the right to raise all defenses and objections in this action after

the action is removed to this Court.

                                        II. REMOVAL IS TIMELY

        13.      On September 24, 2020, Plaintiff served Wal-Mart with her answers to Wal-

Mart’s discovery requests. Plaintiff’s discovery responses included:

              a. Interrogatories in which she specifically itemized and detailed her past medical

                 expenses, which total approximately $28,601.42 [See Ex. “C”], and

              b. Responses to Request for Production, which included medical records pertaining

                 to Plaintiff’s low back injuries wherein low back surgery was recommended her




                                                        3

                          150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                  TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
 Case 6:20-cv-01985-ACC-EJK Document 1 Filed 10/26/20 Page 4 of 11 PageID 4




               for low back surgery which her doctor determined would cost an estimated

               $65,305.42. See Ex. “D.”

       14.     Plaintiff’s September 24, 2020 Responses to Wal-Mart’s discovery requests are

the first paper from which Wal-Mart ascertained that the instant case is removable, based on

diversity jurisdiction. In those responses, Plaintiff disclosed that her past medical expenses

totaled $28,601.42 (conservatively) and her future medical expenses associated with her low

back surgery would total $65,305.42. These amounts exceed the jurisdictional threshold of

$75,000.00.

       15.     28 U.S.C. § 1446(b)(3) authorizes Wal-Mart to remove the instant case within

thirty days after its receipt, “through service or otherwise, of a copy of an amended pleading,

motion, order or other paper from which it may first be ascertained that the case is one which is

or has become removable.” (emphasis added).

       16.     Responses to discovery requests, including medical records received, constitute

“other paper” under § 1446(b). See Taylor v. Wal-Mart Stores East, L.P., Case No. 3:20-CV-

541-J-39JBT, at D.E. 19 (M.D. Fla. October 6, 2020) (Judge Davis denied plaintiff’s motion to

remand explaining that the amount in controversy exceed the jurisdictional threshold of

$75,000.00, in part, because plaintiff’s past medical expenses were $24,427.51, her lost wage

claim was $38,000.00, and recommended knee surgery was estimated to cost approximately

$35,000.00 - $40,000.00). See Ex. “C” and “D”.

       17.     In accordance with 28 U.S.C. § 1446(b)(3), Wal-Mart files this Notice of

Removal within thirty days of the date that it received a copy of Plaintiff’s Responses to Wal-

Mart’s discovery requests, which made it clear that removal was appropriate. See Ex. “C” and

“D.” Thus, the instant Notice of Removal is timely filed.


                                                     4

                       150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                               TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
 Case 6:20-cv-01985-ACC-EJK Document 1 Filed 10/26/20 Page 5 of 11 PageID 5




                III. THERE IS COMPLETE DIVERSITY WITHIN THE PARTIES

       18.      Under 28 U.S.C. § 1332(a)(1), “[t]he district court shall have original jurisdiction

of all civil actions where the matter in controversy exceeds the sum or value of $75,000.00,

exclusive of interest and costs, and is between – citizens of different States.”

       19.      “[D]iversity jurisdiction is determined at the time of filing the complaint or, if the

case has been removed, at the time of removal.” PTA-Fla, Inc. v. ZTE USA, Inc., 844 F.3d 1299,

1306 (11th Cir. 2016) (citing Tillman v. R.J. Reynolds Tobacco, 253 F.3d 1302, 1306 n.1 (11th

Cir. 2001)).

       20.      This action satisfies the complete diversity of citizenship requirement of 28 USC

§ 1332(a)(1).

   A. Citizenship of WAL-MART STORES EAST, L.P.

       21.      At the time of the alleged incident, currently and at all material times, Wal-Mart

Stores East, LP is a limited partnership which currently is, and at all material times, a Delaware

Limited Partnership with its principal place of business in the State of Arkansas.

       22.      WSE Management, LLC is the general partner and WSE Investment, LLC is the

limited partner of Wal-Mart Stores East, LP. These are the only partners of Wal-Mart Stores

East, LP.

       23.      WSE Management, LLC and WSE Investment, LLC were at the time of filing the

Complaint, and still are, Delaware limited liability companies.

       24.      The sole member of WSE Management, LLC and WSE Investment, LLC is, and

was at the time of filing the Complaint, Wal-Mart Stores East, LLC, an Arkansas Limited

Liability Company.




                                                       5

                         150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                 TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
 Case 6:20-cv-01985-ACC-EJK Document 1 Filed 10/26/20 Page 6 of 11 PageID 6




         25.    The sole member of Wal-Mart Stores East, LLC is Walmart Inc. and was so at the

time the Complaint was filed.

         26.    Walmart Inc. is a Delaware corporation and was so at the time the Complaint was

filed.

         27.    The principal place of business for all of the above mentioned entities (Wal-Mart

Stores East, LP; WSE Management, LLC; WSE Investment, LLC; Wal-Mart Stores East, LLC;

and Walmart Inc.), at all material times, is Bentonville, Arkansas.

      B. Citizenship of The Plaintiff

         28.    As previously stated, Plaintiff was at all times material to this action a resident of

Volusia County, Florida. See Ex. “A” at ¶ 2. Although the Complaint does not specifically state

her citizenship, “[i]t is well established that a party’s residence is prima facie evidence of a

party’s domicile,” and “[f]or purposes of diversity jurisdiction, a party’s domicile is equivalent to

his citizenship.” Katz v. J.C. Penney Corp., 2009 WL 1532129, *3 (S.D.Fla.) (Cohn, J) (internal

citations omitted).

         29.    Here, Plaintiff alleges she resides in Volusia County, Florida. See Ex. “A” at ¶ 2.

Plaintiff’s Volusia County, Florida residence is prima facie evidence of her domicile, which is

equivalent to citizenship for purposes of establishing diversity. See Katz, 2009 WL 1532129 at

*3.

                               IV. AMOUNT IN CONTROVERSY

         30.    The amount in controversy exceeds $75,000.00. See Ex. “C” and “D.”

         31.    Although Plaintiff’s Complaint does not specify an amount in controversy other

than the state court $30,000.00 jurisdictional minimum, Plaintiff’s discovery responses [Id.],




                                                       6

                         150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                 TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
    Case 6:20-cv-01985-ACC-EJK Document 1 Filed 10/26/20 Page 7 of 11 PageID 7




evidences that Plaintiff’s claimed damages exceed the jurisdictional minimum in this Court of

$75,000.00.

        32.    The well-established rule adopted by the Eleventh Circuit states that a removing

party can offer its own affidavits, declarations, or other documentation to establish federal

removal jurisdiction and there is no limitation on the type of evidence that a defendant could

offer once it timely files a notice of removal. See Pretka v. Kolter City Plaza, II, Inc., 608 F.3d

759 (11th Cir. 2010) (discussing the binding law in the Eleventh Circuit that a defendant may

submit a wide range of evidence in order to satisfy the jurisdictional requirements of removal)

(emphasis added); Williams v. Best Buy Co., Inc., 269 F.3d 1316, 1319 (11th Cir. 2001).

        33.    As in the instant matter, where the jurisdictional amount is not facially apparent

on the face of the complaint; the court will look to the notice of removal and any accompanying

documents relevant to the amount in controversy at the time the case was removed. Pretka, 608

F.3d at 759; Williams, 269 F.3d at 1319; see also, Tapscott v. MS Dealer Service Corp., 77 F.3d

1353, 1357 (11th Cir. 1996) 3 (discussing that when a plaintiff makes “an unspecified demand for

damages in state court, a removing defendant must prove by a preponderance of the evidence

that the amount in controversy more likely than not exceeds the . . . jurisdictional requirement).

        34.    Moreover, the Eleventh Circuit permits district courts to use their judicial

experience and common sense in determining whether the case stated in a complaint meets

federal jurisdictional requirements. Roe v. Michelin N. Am., Inc., 613 F.3d 1058, 1062 (11th Cir.

2010) (quoting Pretka, 608 F.3d at 754). Furthermore, a removing defendant, is not required to

prove the amount in controversy beyond all doubt or to banish all uncertainty about it. See




3Abrogated on other grounds by Cohen v. Office Depot, Inc., 204 F.3d 1069 (11th
Cir. 2000).
                                                      7

                        150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
 Case 6:20-cv-01985-ACC-EJK Document 1 Filed 10/26/20 Page 8 of 11 PageID 8




Pretka, 608 F.3d at 754. Thus, all that is required is that Wal-Mart show, by a preponderance of

the evidence, that the amount in controversy in the instant case exceeds $75,000.00. Id. at 752.

       35.     A district court may consider the complaint and any later received paper from the

plaintiff as well as the notice of removal and accompanying documents when deciding upon a

motion to remand. See Katz, 2009 WL 1532129 at *4 (citing Lowery v. Alabama Power Co.,

483 F.3d 1184, 1213-1214 (11th Cir. 2007)). Also, “a district court may consider evidence

outside of the removal petition if the facts therein existed at the time of removal.” Id (citing

Williams v. Best Buy Co., 269 F.3d 1316, 1320 (11th Cir. 2001) and Sierminski v. Transouth

Financial Corp., 216 F.3d 945, 949 (11th Cir. 2000)).

       36.     Similarly, the Eleventh Circuit Court has held that responses to discovery,

deposition transcripts, and other documents can constitute and be considered the “other paper”

pursuant to and required by 28 U.S.C. § 1446(b)(3). See Wilson v. General Motors Corp., 888

F.2d 779, 780 (11th Cir. 1989) (discussing that plaintiff’s response to defendant’s requests for

admissions was the “paper from which it [was] first ascertained that the case [was] one which is

or has become removable” pursuant to 28 U.S.C. § 1446(b)(3)); Lowery v. Alabama Power Co.,

483 F.3d 1213, n. 61 (noting that a number of documents have been judicially recognized as

such, including interrogatory responses).

       37.     Applying this principle, the Florida U.S. district courts have numerous cases

wherein removal was directly based on the plaintiff’s discovery responses, which indicated that

the amount in controversy exceeded $75,000.00. See Berman v. Target, 2015 U.S. Dist. LEXIS

190144 (S.D. Fla. December 16, 2015); Monserrate v. Target Corp., 2014 U.S. Dist. LEXIS

193068 (S.D. Fla. April 7, 2014); Bencosme v. Target Corp., 2013 U.D. Dist. LEXIS 192025




                                                      8

                        150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
 Case 6:20-cv-01985-ACC-EJK Document 1 Filed 10/26/20 Page 9 of 11 PageID 9




(S.D. Fla. October 16, 2013); Wilson v. Target Corp., 2010 U.S. Dist. LEXIS 96399 (S.D. Fla.

September 14, 2010).

       38.     In Monserrate, the defendant relied on the plaintiff’s responses to its request for

admission and documents produced in response to its request for production to establish the basis

for removal. Monserrate, 2014 U.S. Dist. LEXIS 193068, at *2. The plaintiff’s discovery

responses demonstrated that the amount in controversy exceeded $75,000.00 and proved the

diversity of citizenship between the parties. Id. at * 8. The Monserrate court relied on the well-

established concept that 28 U.S.C. § 1446(b) allows for the consideration of “other paper,”

including discovery responses, to determine whether removal is proper. Id.

       39.     Accordingly, this Court may look to Plaintiff’s discovery responses when

determining that the amount in controversy exceeds $75,000.00 for purposes of removal based

on diversity jurisdiction.

       40.      In the instant matter, Plaintiff’s Responses to Wal-Mart’s Interrogatories and

Request for Production (which includes the cost estimate for the low back surgery), and the

allegations of the Complaint conclusively establish that the amount in controversy exceeds the

$75,000.00 jurisdictional threshold. See Ex. “A,” ¶ 1; Ex. “C” and Ex. “D.” The Court has the

authority to rely on Plaintiff’s discovery responses as proof that the jurisdictional limit has been

met.

       41.     Based on the foregoing, Wal-Mart has established that Plaintiff’s claimed

damages in this case exceed $75,000.00 by her own discovery responses. Additionally, the

Complaint claims lost wages of an unknown quantity, past medical expenses, and past and future

pain and suffering of an unknown quantity. See Ex. “A,” ¶ 12; see also Wilson, 888 F.2d 779 at

780; Sibilia v. Makita Corp., 782 F. Supp. 2d 1329, 1330–31 (M.D. Fla. 2010); Taylor v. Tractor


                                                       9

                         150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                 TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 6:20-cv-01985-ACC-EJK Document 1 Filed 10/26/20 Page 10 of 11 PageID 10




Supply Co., 2014 WL 5473558, at *1–2 (M.D. Fla. 2014); Wilson, 2010 LEXIS 96399, at *4. As

such, removal is proper.

                                          V. CONCLUSION

       This action is removable pursuant to 28 U.S.C. §§ 1332, 1441 and 1446(b)(3) because

there exists complete diversity in this matter as the Plaintiff and Wal-Mart are citizens of

different states, and the amount in controversy exceeds $75,000.00 exclusive of interest, fees,

and costs. Upon filing of this Notice of Removal, Wal-Mart will promptly give written notice to

Plaintiff and to the Clerk of the Circuit Court for the Seventh Judicial Circuit in and for Volusia

County, Florida.

       WHEREFORE, Defendant Wal-Mart Stores East, LP respectfully requests the Notice of

Removal be accepted as good and sufficient as required by law, and that the aforesaid action,

case number Case No. 2020-30766-CICI, be removed to the United States District Court for the

Middle District of Florida, Orlando Division, and that this Court assume full and complete

jurisdiction thereof and issue all necessary orders and grant all general equitable relief to which

Wal-Mart is entitled.

       Dated: October 26, 2020



                                         [Signature on following page]




                                                     10

                        150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 6:20-cv-01985-ACC-EJK Document 1 Filed 10/26/20 Page 11 of 11 PageID 11




                                        Respectfully submitted,

                                        /s/ Suzette L. Russomanno
                                        Jerry D. Hamilton, Esq.
                                        Florida Bar No.: 970700
                                        jhamilton@hamiltonmillerlaw.com
                                        William H. Edwards, Esq.
                                        Florida Bar No. 43766
                                        wedwards@hamiltonmillerlaw.com
                                        Suzette L. Russomanno, Esq.
                                        Florida Bar No. 751081
                                                srussomanno@hamiltonmillerlaw.com
                                        HAMILTON, MILLER & BIRTHISEL, LLP
                                        150 Southeast Second Avenue, Suite 1200
                                        Miami, Florida 33131
                                        Telephone: (305) 379-3686
                                        Facsimile: (305) 379-3690
                                        Attorneys for Defendant, Wal-Mart Stores East, LP


                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 26, 2020, I electronically filed the foregoing

document with the Clerk of Court using the E-Filing Portal. I also certify that the foregoing

document is being served this day on all counsel of record or pro se parties identified on the

following Service List by electronic mail.

                                        /s/ Suzette L. Russomanno
                                        Suzette L. Russomanno

                                           SERVICE LIST

Christopher J. Steinhaus, Esq.
Morgan & Morgan, P.A.
20 North Orange Avenue, Suite 1600
Orlando, Florida 32801
Telephone: (407) 420-1414
Facsimile: (407) 245-3341
csteinhaus@forthepeople.com
mpaesa@forthepeople.com
jimorgan@forthepeople.com
Attorney for Plaintiff


                                                    11

                       150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                               TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
